11/23/2020


               IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: PR 07-0011


                                           FIR 07-0011
                                                                                FLED
                                                                                 NOV 2 3 2020
                                                                               Bowen Greenwood
IN ME MATTER OF CALLING A RETIRED                                     •
                                                                          O Rnpf    Suprema Court
                                                                               taita of Montana
DISTRICT JUDGE TO ACTIVE SERVICE




       The Honorable Christopher D. ilibbott, Judge of the District Court for the First
Judicial District of the State of Montanh, has requested the assistance of retired District
Judge Ed McLean to assume jurisdiction of Broadwater County Cause No. DR- 2014-23,
Botsford v. Lacunza.
       Judge McLean has retired under the provisions ofthe Montana Judges' Retirement
System and, being subject to call for day pursuant to § 19-5-103(a) and (b), MCA, has
advised that he is agreeable to assisting the -First Judicial District Court with the
above-listed matter.
       IT IS HEREBY ORDERED:
       1. The Honorable Ed McLean, retired District Judge, is hereby called to active
service in the District Court ofthe First itudicial District ofthe State of Montana,to assume
                                           l
judicial authority ofBroadwater County Cause No.DR- 2014-23,Botsford v. Lacunza,and
is hereby authorized to proceed with an . and all necessary hearings, opinions, and orders,
including final resolution ofsaid matted
       2. For all active service, Judge McLean shall be paid the salary compensation to
which he is entitled by § 19-5-103(2)(b), MCA, and actual expenses, if any, shall be
reimbursed.
       3. A copy ofthis Order shall be fi(ed with the Clerk of Court ofBroadwater County,
with the request that this Order be sent   tr all counsel ofrecord in the above-listed matter.
      4. A copy of this Order shall also be furnished to the Honorable Christopher D.
Abbott, the Honorable Ed McLean, and to Cathy Pennie, Office of the Supreme Court
Administrator.
      This Order is entered by the Chief Justice pursuant to Article \III, Section 6(3) of
the 1972 Montana Constitution, and statutes enacted in conformity therewith and in
implementation thereof.
      DATED this          day of November, 2020.




                                                             Chief Justice




                                            2